DETAILED ACTION
	This is the initial Office action application 16/760,936 filed May 1, 2020, which refers to foreign application SE1700299-9 filed December 5, 2017. Claims 1-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 1-9 in the reply filed on September 7, 2022 is acknowledged. Thus, the restriction requirement is deemed proper and made FINAL. Claims 1-9 are elected, and rejected below, and claims 10-18 are withdrawn.  
 
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites the limitation “wherein the splint ribs of the splint is a continuous distributed in the length direction of the fabric” in lines 1-3. This sentence is not grammatically correct and should be amended. For the purpose of examination, the sentence will be interpreted as “wherein the splint ribs of the splint are continuously distributed in the length direction of the fabric.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard (WO 98/02120) in view of Dirk (CA 2,775,687).
Regarding claim 1, Bernhard discloses a bandage for fixation of a limb, the bandage comprising; a longitudinal strip of fabric that is elastic in its length direction ([Pg. 10, Lines 1-5], “The bandage preferably comprises a fabric, and more usually a knitted fabric, especially a crotchet knitted fabric. In preferred embodiments the yarn of the fabric is polyester yarn. Resiliency is suitably provided by longitudinal elastic (resilient) strands, preferably elastomer strands; these strands are suitably laid between the warp threads of a knitted fabric”);
And later in the claim, wherein the fabric and splint having a length sufficient for wrapping layers about a limb ([Pg. 3, Lines 5-7], “The bandage is resiliently stretchable and a non-adhesive surface thereof resists slipping when the bandage is wrapped around a limb under tension”),
wherein the splint comprises a portion that is formed to the shape of waves (Fig. 1; [Pg. 5, Lines 17-18], “Most preferably the longitudinal lines of slip-resistant material are not straight but undulating”) wherein the waves comprise adjacent splint ribs that are interconnected to each other at wave crests and wave troughs respectively (Fig. 1; [Pg. 9, Lines 23-25], “In the illustrated embodiment the lines are continuous and extend substantially the length of the bandage”), wherein at least one of the wave crests and the wave troughs is located adjacent a longitudinal edge of the strip of fabric (Fig. 1; [Pg. 9, Lines 27-29], “the mean distance between each lateral most line from the adjacent side edge of the fabric is preferably substantially the same as the mean spacing between the lines”).
However, Bernhard does not disclose at least one flexible, thermoplastic polymer splint which is shaped and, in plasticized condition, attached to a surface of the longitudinal strip of fabric.
Dirk discloses at least one flexible, thermoplastic polymer splint which is shaped and, in plasticized condition, attached to a surface of the longitudinal strip of fabric (Dirk: [Pg. 3, Par. 3], “The fascial bodies are made of any material which is skin-friendly, easily formable to particles or ribbons and which is easy to glue. The fascial bodies are, for example, made of skin-friendly plastic (claim 8). Skin friendly plastic is, for example, expanded polystyrene, better known as Styropor®, rubber, thermoplastics, silicone, polyolefins, etc.”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to have replaced the slip resistant material with a thermoplastic polymer, with the thermoplastic polymer retaining the undulating shape, on the bandage of Bernhard as taught by Dirk. A skilled artisan would have been motivated to do so because Dirk teaches that thermoplastic polymers are a material that is skin-friendly and easily formable. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to bandages and wraps.
Regarding claim 2, Bernhard discloses the bandage of claim 1, wherein the wave-shape of the splint is one of pointed, sinus, square, or trapezoid shaped (Fig. 1; [Pg. 5, Lines 17-18], “Most preferably the longitudinal lines of slip-resistant material are not straight but undulating”; As shown in figure 1, the waves are sinusoidal).
Regarding claim 3, Bernhard discloses the bandage of claim 1, wherein the splint ribs of the splint is a continuous distributed in the length direction of the fabric ([Pg. 9, Lines 23-25], “In the illustrated embodiment the lines are continuous and extend substantially the length of the bandage”).
Regarding claim 4, Bernhard discloses the bandage of claim 1, comprising a series of splints located adjacent to each other on the fabric and separated by non- armored portions of the fabric (Fig. 1; [Page 9, Lines 25-27], “If there are three or more transversely spaced lines they are preferably at substantially equidistant mean spacing”).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard (WO 98/02120) in view of Dirk (CA 2,775,687) as applied to claim 1 above, and further in view of Middlesworth (US 2005/0101216).
Regarding claim 5, Bernhard does not disclose the bandage of claim 1, wherein the splint is anchored to the fabric by being fused or bonded to fibers or threads in the fabric.
Middlesworth discloses wherein the splint is anchored to the fabric by being fused or bonded to fibers or threads in the fabric (Middlesworth: [0094], “FIG. 9 illustrates a further embodiment of the invention in which two creped nonwoven layers (91 and 92) are bonded to a three dimensional perforated film 93”; [Abstract], “The method provides a perforated thermoplastic film, a creped nonwoven web, the webs are fed in a face to face relationship to be bonded”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to bond the thermoplastic splint to the fabric of the bandage while retaining the undulating shape of the thermoplastic on the bandage of Bernhard as taught by Middlesworth. A skilled artisan would have been motivated to do so because Middlesworth teaches that bonding is a common way of securing the layers together. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to bandages and wraps.
Regarding claim 6, Bernhard does not disclose the bandage of claim 1 , wherein the splint is located between first and second superimposed layers of fabric.
Middlesworth discloses wherein the splint is located between first and second superimposed layers of fabric (Middlesworth: [0094], “FIG. 9 illustrates a further embodiment of the invention in which two creped nonwoven layers (91 and 92) are bonded to a three dimensional perforated film 93”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to place the splint between two layers of fabric in the bandage of Bernhard as taught by Middlesworth.  A skilled artisan would have been motivated to do so because Middlesworth teaches that tri-laminate has the advantage of having soft and bulky surfaces on both sides of the elastic. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to bandages and wraps.
Regarding claim 7, Bernhard does not disclose The bandage of claim 1, wherein a sectional profile of the splint comprises a width (w) and a height (h), wherein the height (h) is a normal to a plane of the surface of the strip of fabric, and wherein a width to height ratio (w/h) in the sectional profile of the splint is formed based on a controlled result from subjecting the splint to adjustable compression from a shaping roll when the splint is in plastic state.
Middlesworth discloses wherein a sectional profile of the splint comprises a width (w) and a height (h), wherein the height (h) is a normal to a plane of the surface of the strip of fabric, and wherein a width to height ratio (w/h) in the sectional profile of the splint is formed based on a controlled result from subjecting the splint to adjustable compression from a shaping roll when the splint is in plastic state (Middlesworth: [0086], “The lay on roll 54 can have a surface morphology such that the creped web is able to at least partially conform to the shape of the surface, which minimizes any deleterious impact of the pressure of the roll against the screen”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to form a width and height sectional profile using a roller, of the bandage of Bernhard as taught by Middlesworth.  A skilled artisan would have been motivated to do so because Middlesworth teaches that as a result of the conformity of the creped web with the surface of the lay on roll, the creped web bonds to the film as it is being perforated with substantially no loss of crepe and without either the bonding of the nonwoven web being affected, or the fibers in the nonwoven web being forced to yield. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to bandages and wraps.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard (WO 98/02120) in view of Dirk (CA 2,775,687) and Middlesworth (US 2005/0101216) as applied to claim 7 above, and further in view of Scholz (US 5,584,800).
Regarding claim 8, Bernhard does not disclose the bandage of claim 7, wherein the width to height ration (w/h) of the sectional profile of the splint is in the range of about 0.5/1 to about 10/1.
Dirk discloses in [Pg. 3, Par. 2], “Length, width and height of the fascial ribbons are also variable. The height is, for example, 0.1-20mm or 0.1-15mm, preferably 0.5-5mm”. However, Dirk does not disclose the width of the fascial ribbons.
Scholz discloses in [Col. 22, Lines 62-66], “A 17 micron polyvinyl alcohol film was unwound under the die so that the Tone-767 extrudate flowed at a width of about 2.54 cm directly onto it”.
The width of Scholz and the height of Dirk leads to a weight to height ratio of 1.27/1 to 254/1 which meets the claimed requirements.
It would have been obvious to an artisan of ordinary skill before the effective filing date to have a width and height ratio between 0.5/1 to 10/1 for the splints on the bandage of Bernhard as taught by Dirk and Scholz.  A skilled artisan would have been motivated to do so because Dirk teaches that this height allows the ribbons to be arranged in rows or in a net like configuration. Additionally, a skilled artisan would have been motivated to do so because Scholz teaches that this width makes it so that the splint can withstand a certain amount of tension without being too stiff. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to bandages and wraps.
Regarding claim 9, Bernhard does not disclose the bandage of claim 8, wherein the width to height ration (w/h) of the sectional profile of the splint is in the range of about 1.5/1 to about 4/1.
Dirk discloses in [Pg. 3, Par. 2], “Length, width and height of the fascial ribbons are also variable. The height is, for example, 0.1-20mm or 0.1-15mm, preferably 0.5-5mm”. However, Dirk does not disclose the width of the fascial ribbons.
Scholz discloses in [Col. 22, Lines 62-66], “A 17 micron polyvinyl alcohol film was unwound under the die so that the Tone-767 extrudate flowed at a width of about 2.54 cm directly onto it”.
The width of Scholz and the height of Dirk leads to a weight to height ratio of 1.27/1 to 254/1 which meets the claimed requirements.
It would have been obvious to an artisan of ordinary skill before the effective filing date to have a width and height ratio between 1.5/1 to 4/1 for the splints on the bandage of Bernhard as taught by Dirk and Scholz.  A skilled artisan would have been motivated to do so because Dirk teaches that this height allows the ribbons to be arranged in rows or in a net like configuration. Additionally, a skilled artisan would have been motivated to do so because Scholz teaches that this width makes it so that the splint can withstand a certain amount of tension without being too stiff. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to bandages and wraps.

Conclusion
The following prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Pierre (FR 3,002,435) discloses an elastic band for bandage and methods of manufacturing such a band which includes a bandage that is stretchable along its length.
Szombach et al. (WO 2015/177239) discloses an elastic bandage which includes a sinusoidal band disposed throughout the length of the bandage.
Kuenne et al. (DE 10,045,993) discloses a splint or orthosis, made by filtering aqueous solution of fibrous material through shaped screen which includes rails in wave-like patterns disposed on the bandage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached 8:00 AM – 11:00 AM or 1:00 PM – 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rachael Bredefeld can be reached at (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH R. BROWN/Examiner, Art Unit 3786              


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786